DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered. Claims 1-3, 7, 8, 9, 10, and 12 were amended. Claim 6 was cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 2 (Amended): please amend to read as “The coating processing apparatus according to claim 1, wherein the moving speed of the elongated nozzle is the same as the moving speed of the substrate held by the substrate holder.”

(Claim 2 is interpreted to incorporate the amendment to the claim filed 2/7/2022 based on the previous amendments to claim 2 filed 7/29/2021)

Claim 3 (Amended): please amend to read as:
	“an elongated nozzle” on Pg. 3, line 3;
 “a controller that controls 

Claim 9 (Amended): please amend to read as: 
“in the one direction” in line 2;
“the substrate holder is moved in the one direction and the direction orthogonal to the one direction” in lines 3-4;
“a second coating liquid” in line 4;
“the inclined direction with respect to the substrate held by the substrate holder” in line 5.

Claim 10 (Amended): please amend to read as:
“in the one direction” on Pg. 5, line 2;
“the direction orthogonal to the one direction” on Pg. 5, line 5;
“a second coating liquid” on Pg. 5, line 1;

the inclined direction with respect to the substrate held by the substrate holder” on Pg. 6, line 2.

Claim 11 (Amended): please amend to read as “inclined by 45 degrees with respect to the one direction and the orthogonal direction thereof” in line 2.

Please rejoin claims 3, 4, and 8-13.


Election/Restrictions
Claims 1-5 and 8-13 are allowable. The restriction requirement as set forth in the Office action mailed on 12/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-13 are no longer withdrawn from consideration because the claims substantially require all of the subject matter pertaining to the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
No limitations are currently interpreted under 35 U.S.C. 112(f) since no limitations currently meet the 3-prong analysis. See MPEP 2181.

The term “slit-shaped” in the expression “slit-shaped ejecting port” is deemed definite since the ordinary artisan would understand the meaning of the shape intended in view of Applicant’s specification.

Support for the amendments to claims 9 and 10 can be found in Fig. 26 of Applicant’s Drawings and the description thereof (Spec., para 0110-0112). Specifically, Applicant’s specification discloses applying “coating liquid P1” and “coating liquid Q1” according to the limitations recited in method claims 8-10.

Claim Objections
The previous rejection on claim 1 is withdrawn since the claim was amended.

Claim Rejections
	The previous rejections under 35 USC 103 are withdrawn since independent claim 1 was amended.
Reasons for Allowance
Claims 1-5 and 8-13 are allowed. The invention of independent claims 1 and 3 are drawn to a coating processing apparatus. The invention of independent claim 8 is drawn to a coating processing method.
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, the controller is configured to control  the moving mechanism to move the substrate holder in one direction from a first position to a second position, and, at the same time, move the elongated nozzle in a direction orthogonal to the one direction while the coating liquid is ejected from the elongated nozzle, so as to apply the coating liquid in a direction inclined with respect to the substrate held by the substrate holder, and wherein the slit-shaped ejecting port extends in the one direction for a distance longer than a moving range of the substrate between the first position and the second position in the one direction.
	Support for the allowable subject matter can be found in Figs. 1 and 17 of Applicant’s specification and the description thereof (Spec., para 0027-0031, 0083-0088).
	The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 3, the controller is configured to control the moving mechanism to move the substrate holder in the one direction, and, at the same time, move the substrate holder in a direction orthogonal to the one direction from a first position to a second position across the elongated nozzle while the coating liquid is ejected from the elongated nozzle, so as to move the substrate in a direction inclined with respect to the one direction and the orthogonal direction thereof to apply 
	Support for the allowable subject matter can be found in Figs. 1 and 26 of Applicant’s specification and the description thereof (Spec., para 0027-0031, 0110-0112).
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 8, moving the substrate holder in one direction from a first position to a second position, and at the same time, moving the elongated nozzle in a direction orthogonal to the one direction while the coating liquid is ejected from a slit-shaped ejecting port of the elongated nozzle, while controlling a relative moving speed of the substrate holder and the elongated nozzle, so as to apply the coating liquid in a direction inclined with respect to the substrate held by the substrate holder, wherein the slit-shaped ejecting port extends in the one direction for a distance longer than a moving range of the substrate between the first position and the second position in the one direction.
Support for the allowable subject matter can be found in Figs. 1 and 17 of Applicant’s specification and the description thereof (Spec., para 0027-0031, 0083-0088).

The allowable subject matter is further deemed patentably significant since Applicant’s specification discloses that the coating apparatus and coating processing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717